       Case 1:21-mj-00533-ZMF Document 12-2 Filed 08/10/21 Page 1 of 1




From: Sherrie Anderson <sherrielanderson1@gmail.com>
Date: Thu, Aug 5, 2021, 22:52
Subject: Character statement for Sam
To: adorian.lazar@gmail.com <adorian.lazar@gmail.com>


Hello, my name is Sherrie Anderson.

I have been a neighbor to Sam on two different occasions. He has been nothing but an
outstanding neighbor/friend. He always has a smile and nothing but positive thoughts
every chance I see him. He is a very caring and spiritual being. He has been an ear to
listen and a heart to care. We discuss how beautiful his plants are and how he makes
the whole building look like a home not just a place to live and takes pride in having the
most appealing balcony. Sam takes pride in his flowers and vegetable garden. Always
making the best salads from the tomatoes and peppers he grows. I've had the pleasure
of being around him and his children and saw how he cares and loves them
unconditionally. Sam is one of the kindest and caring people I have in my life. He
always has a positive outlook on whatever comes his way. Sam has helped me
become a better person and always being positive. Through him I have learned how
important love and faith is in our lives. A true friend and always there for me.

Signed by
Sherrie Anderson
717-381-5895
